 


TENTH AMENDMENT TO FORBEARANCE AGREEMENT


This Tenth Amendment to Forbearance Agreement (the “Amendment”) is entered into
as of this 5th day of February, 2010 by and among Ronson Corporation, a New
Jersey corporation (“Parent”), Ronson Consumer Products Corporation, a New
Jersey corporation (“RCPC”), Ronson Aviation, Inc., a New Jersey corporation
(“RAI”) and Ronson Corporation of Canada Ltd., an Ontario corporation (“Ronson
Canada”) (RCPC and RAI are collectively and individually referred to as the
“Domestic Borrower” or “Domestic Borrowers”; the Domestic Borrower and Ronson
Canada are collectively and individually referred to as the “Borrower” or
“Borrowers”, and the Borrowers, together with Parent are collectively and
individually referred to as the “Obligors”) and Wells Fargo Bank, National
Association (“Lender”), acting through its Wells Fargo Business Credit operating
division.
 
RECITALS:
 
Borrowers and Lender are parties to a certain Credit and Security Agreement
dated as of May 30, 2008 (as amended, modified, supplemented or restated from
time to time, the “Credit Agreement”), relating to financing by Lender to
Borrowers.  Capitalized terms used but not specifically defined herein shall
have the meanings provided for such terms in the Credit Agreement.
 
Certain Events of Default occurred under the Credit Agreement and, as a result
thereof, Lender and Borrowers entered into that certain Forbearance Agreement
dated as of March 29, 2009 (as amended modified, supplemented or restated from
time to time, the “Forbearance Agreement”), whereby Lender agreed to forbear
from exercising certain of its rights and remedies available under the Loan
Documents as a result of the Existing Events of Default.
 
The Forbearance Agreement expires pursuant to its terms not later than February
5, 2010.
 
On February 2, 2010, Parent, RCPC and Ronson Canada consummated a transaction
(the “Zippo Sale”) pursuant to which RCPC and Ronson Canada sold substantially
all of their assets to Zippo Manufacturing Company and Nosnor, Inc., pursuant to
an Asset Purchase Agreement dated as of October 5, 2010.  The net proceeds of
the Zippo Sale were delivered to Lender in accordance with the terms of that
certain letter agreement by and among Lender and Obligors dated as of February
2, 2010.
 
Borrowers have requested that Lender amend the definition of Termination Event
to extend the stated expiration date in the Forbearance Agreement from February
5, 2010 to February 19, 2010 in order to provide Borrowers with additional time
to consummate the sale of RAI’s assets to Hawthorne TTN Holdings, LLC pursuant
to that certain Asset Purchase Agreement dated as of May 15, 2009 (as amended,
the “RAI APA”) and to amend certain terms and conditions of the Credit
Agreement.
 
 Lender has considered Borrowers’ request and, in an effort to continue working
with Borrowers, hereby agrees to amend the Forbearance Agreement and the Credit
Agreement on the terms and conditions set forth below.
 


 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
 
1.            Amendment to Forbearance Agreement.  As of the date hereof,
Section 2(b) of the Forbearance Agreement shall be amended and restated in its
entirety to read as follows:
 
(b)           For purposes of this Agreement, a “Termination Event” shall mean
the earliest to occur of (i) February 19, 2010 and (ii) any one or more of the
following:
 
(A)           the failure of the Obligors to comply with the terms, covenants,
agreements and conditions of this Agreement;
 
(B)           any representation or warranty made herein shall be incorrect in
any material respect;
 
(C)           the occurrence of any Event of Default under the Credit Agreement,
other than (i) the Existing Events of Default or (ii) breach by Obligors of
their obligation pursuant to (a) Section 6.1(a) of the Credit Agreement to
deliver audited year end annual financial statements for the fiscal year ending
December 31, 2008 within 90 days of the end of such fiscal year or (b) Section
6.1(c) of the Credit Agreement to deliver monthly financial statements to Lender
for the months ending October 31, 2009, November 30, 2009 and December 31, 2009,
within 30 days of the end of such months;
 
(D)           Obligors shall fail to employ a CRO (as defined below) throughout
the term of this Agreement;
 
(E)           in the Lender’s discretion, it determines that Parent is no longer
actively pursuing a Liquidity Transaction; and
 
(F)           any Person, other than Lender, shall exercise its rights and
remedies against the Obligors as a result of defaults or events of defaults
arising under any agreement between Obligors and such Person due to
cross-defaults arising from the Existing Events of Default.
 
2.            Amendments to Credit and Security Agreement. The following
definitions set forth in Section 1.1 of the Credit Agreement shall be amended
and restated in their entirety to read as follows:
 
“Accommodation Overadvance Limit” means up to $1,000,000 from the Accommodation
Overadvance Funding Date through the occurrence of a Termination Event (as such
term is defined in the Forbearance Agreement).
 
“Domestic Borrower Borrowing Base” means at any time the lesser of:
 
(a)           The Maximum Line Amount; or
 


 
 

--------------------------------------------------------------------------------

 


(b)           Subject to change from time to time in the Lender’s sole
discretion, the sum of:
 
(i)           The product of the Accounts Advance Rate times Eligible Accounts
owned by RAI, plus
 
(ii)           The lesser of (A) thirty-six percent (36%), or such lesser rate
as the Lender in its sole discretion may deem appropriate from time to time, of
Eligible Inventory owned by RAI, (b) eighty-five percent (85%), or such lesser
rate as the Lender in its sole discretion may deem appropriate from time to
time, of the Net Orderly Liquidation Value of Eligible Inventory owned by RAI,
or (C) $200,000, less
 
(iii)           The Domestic Borrowing Base Reserve, less
 
(iv)           Indebtedness that the Domestic Borrowers owe to the Lender that
has not yet been advanced on the Revolving Note, and an amount that the Lender
in its reasonable discretion finds on the date of determination to be equal to
the Lender’s net credit exposure with respect to any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement extended to the Domestic Borrowers by the Lender that is not
described in Article II of this Agreement  and any indebtedness owed by the
Domestic Borrowers to Wells Fargo Merchant Services, L.L.C.
 
“Maximum Line Amount” means $1,400,000, unless this amount is reduced pursuant
to Section 2.12, in which event it means such lower amount.
 
3.            Funding of RAI Pending Closing of the RAI Sale.  Obligors
acknowledge and agree that as a result of the consummation of the Zippo Sale,
RCPC and Ronson Canada shall no longer be permitted to request Advances under
the Credit Agreement and any remaining assets of RCPC and/or Ronson Canada shall
no longer be considered in any borrowing base calculation.  Notwithstanding the
foregoing, Lender and Obligors agree that RAI shall be authorized, pending the
closing of the transaction contemplated by the RAI APA and until the occurrence
of a Termination Event, to request Advances subject to the terms of the Credit
Agreement as modified by this Amendment.  Obligors and Lender further agree that
Lender shall have no obligation to make Advances to RAI after the occurrence of
a Termination Event.
 
4.            Reaffirmation of Forbearance Fee.  Obligors hereby reaffirm their
agreement to pay Lender a forbearance fee in the amount of Five-Hundred Thousand
Dollars ($500,000) in accordance with the terms and conditions set forth in the
Seventh Amendment to Forbearance Agreement dated as of July 31, 2009.
 
5.            Sums Secured; Estoppel.  The Obligors acknowledge and reaffirm
that their obligations to Lender as set forth in and evidenced by the Loan
Documents are due and owing without any defenses, set-offs, recoupments, claims
or counterclaims of any kind as of the date hereof.  To the extent that any
defenses, set-offs, recoupments, claims or counterclaims may exist as of the
date hereof, the Obligors waive and release Lender from the same.
 


 
 

--------------------------------------------------------------------------------

 


6.            No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Forbearance Agreement shall remain in
full force and effect.
 
7.            References.  All references in the Forbearance Agreement to “this
Agreement” shall be deemed to refer to the Forbearance Agreement as amended
hereby.
 
8.            No Waiver. Except as specifically set forth in Paragraph 1 above,
the execution of this Amendment shall not be deemed to be a waiver of any
Default or Event of Default under the Credit Agreement, a waiver of any
Termination Event under the Forbearance Agreement or breach, default or event of
default under any Loan Documents or other document held by Lender, whether or
not known to Lender and whether or not existing on the date of this Amendment.
 
9.            Waiver and Release of Claims and Defenses.  The Obligors hereby
waive and release all claims and demands of any nature whatsoever that they now
have or may have against Lender, whether arising under the Loan Documents or by
any acts or omissions of Lender, or any of its directors, officers, employees,
affiliates, attorneys or agents, or otherwise, and whether known or unknown,
existing as of the date of the execution of this Amendment, and further waive
and release any and all defenses of any nature whatsoever to the payment of the
Obligations or the performance of their obligations under Loan Documents.
 
10.            Reaffirmation of Loan Documents.  The Obligors hereby agree with,
reaffirm and acknowledge their representations and warranties contained in the
Loan Documents.  Furthermore, the Obligors represent that their representations
and warranties contained in the Loan Documents continue to be true and in full
force and effect.  This agreement, reaffirmation and acknowledgment is given to
Lender by the Obligors without defenses, claims or counterclaims of any
kind.  To the extent that any such defenses, claims or counterclaims against
Lender may exist, the Obligors waive and release Lender from same.
 
11.            Ratification and Reaffirmation of Loan Documents.  The Obligors
ratify and reaffirm all terms, covenants, conditions and agreements contained in
the Loan Documents.
 
12.            No Preferential Treatment.  No Obligor has entered into this
Amendment to provide any preferential treatment to Lender or any other
creditor.  No Obligor intends to file for protection or seek relief under the
United States Bankruptcy Code or any similar federal or state law providing for
the relief of debtors.
 
13.            Legal Representation.  Each of the parties hereto acknowledge
that they have been represented by independent legal counsel in connection with
the execution of this Amendment, that they are fully aware of the terms and
conditions contained herein, and that they have entered into and executed the
within Amendment as a voluntary action and without coercion or duress of any
kind.
 
14.            Partial Invalidity; No Repudiation. If any of the provisions of
this Amendment shall contravene or be held invalid under the laws of any
jurisdiction, this Amendment shall be construed as if not containing such
provisions and the rights, remedies, warranties, representations, covenants, and
provisions hereof shall be construed and enforced accordingly in
 


 
 

--------------------------------------------------------------------------------

 


such jurisdiction and shall not in any manner affect such provision in any other
jurisdiction, or any other provisions of this Amendment in any jurisdiction.
 
15.            Binding Effect.  This Amendment is binding upon the parties
hereto and their respective heirs, administrators, executors, officers,
directors, representatives and agents.
 
16.            Governing Law.  This Amendment shall be governed by the laws of
the State of New York.
 
17.            WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO WAIVE THE RIGHT
TO A TRIAL BY JURY, AS TO ANY ACTION WHICH MAY ARISE AS A RESULT OF THE LOAN
DOCUMENTS, THIS AGREEMENT OR ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH.
 
18.            Counterparts.  This Amendment and/or any documentation
contemplated or required in connection herewith may be executed in any number of
counterparts, each of which shall be deemed an original and all of which shall
be considered one and the same document.  Delivery of an executed counterpart of
a signature page of this document by facsimile shall be effective as delivery of
a manually executed counterpart of this document.
 
[Signature pages follow]
 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby, do
hereby execute this Amendment the date and year first above written.
 
RONSON CORPORATION
 
By:  /s/ Joel
Getzler                                                             
Print Name: Joel Getzler
Print Title: Chief Restructuring Officer
 
RONSON CONSUMER PRODUCTS CORPORATION
 
By:  /s/ Joel
Getzler                                                             
Print Name: Joel Getzler
Print Title: Chief Restructuring Officer
 
 
RONSON AVIATION, INC.
 
By:  /s/ Joel
Getzler                                                             
Print Name: Joel Getzler
Print Title: Chief Restructuring Officer
 
 
RONSON CORPORATION OF CANADA LTD.
 
By:  /s/ Joel
Getzler                                                             
Print Name: Joel Getzler
Print Title: Chief Restructuring Officer
 



 
 

--------------------------------------------------------------------------------

 




WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By:/s/ Peter Gannon                                                          
                           
                                                           
Peter Gannon, Vice President
 












 